IN THE INDIANA SUPREME COURT


HAKIM, Ali Abdul,                       )
a/k/a Jesse James Williams,       )  Court of Appeals
                       appellant,  )  cause no. 48A02-0311-PC-984
           v.                     )
                                  )  Supreme Court
STATE OF INDIANA,                 )  cause no. 48S02-0404-PC-164
                       appellee.  )






                          PUBLISHED ORDER GRANTING

                        TRANSFER OF JURISDICTION AND
                  AFFIRMING THE JUDGMENT OF THE TRIAL COURT


      The chronological case  summary  from  this  case  indicates  that  on
February 23, 1994, the appellant pled  guilty  and  was  sentenced  on  four
counts of forgery.  The sentences were  later  modified  on  May  15,  1995.
Following  admitted  probation  violations  in  1998,  appellant   was   re-
sentenced.  In a belated  appeal,  the  judgment  of  the  trial  court  was
affirmed.  Williams v. State, Cause No. 48A02-9902-CR-98 (Memo.  Dec.,  Ind.
Ct. App., Nov. 19, 1999).


      Following a hearing, a petition for post-conviction relief was  denied
November 22, 1999.  That decision was also affirmed  on  appeal.   Hakim  v.
State, Cause No. 48A02-9912-PC-835 (Memo. Dec.,  Ind.  Ct.  App.,  Nov.  15,
2000).


      On October 3, 2003, the appellant filed a motion to correct  erroneous
sentence.  In the motion, Appellant noted that as part of his  re-sentencing
in 1998, he was credited with time actually served  in  pretrial  detention.
However, appellant asserted that the trial  court  “failed  to  credit  good
time owed to petitioner.”  The  trial  court  denied  the  motion,  stating,
“Offender is presumed to earn  2  for  1  unless  otherwise  stated  by  the
court,” and stating further that the Department  of  Correction  “will  give
him his good time credit.”  This appeal ensued.


      The Court of Appeals dismissed the appeal.  In its order of dismissal,
the court stated that a motion to correct erroneous sentence  is  considered
a form of petition for post-conviction relief and that appellant had  failed
to obtain leave to file a successive  post-conviction  relief  petition,  as
required by Ind. Post-Conviction Rule 1  §  12.   The  pending  petition  to
transfer  jurisdiction  was  filed  after  the  Court  of   Appeals   denied
rehearing.


      Subsequent to the dismissal of this appeal, we issued our  opinion  in
Robinson v. State, ___ N.E.2d ___ (Ind., March 10, 2004).


      In Robinson, we held that a motion to correct erroneous sentence based
on clear facial error is not in the nature of a post-conviction  proceeding,
and therefore may also be  filed  after  a  post-conviction  proceeding  has
already been conducted without seeking  the  prior  authorization  necessary
for successive petitions for  post-conviction  relief  under  Indiana  Post-
Conviction Rule 1 § 12.  Slip. Op. at 6.  We overruled any cases  that  held
to the contrary.  Id.  Thus, the basis for dismissal relied on by the  Court
of Appeals is no longer good law.


      The Court of Appeals dismissed the appeal under  its  reading  of  the
case law as  it  stood  at  that  time.   But  regardless  of  whether  this
particular rule of law is to be applied  to  appeals  pending  at  the  time
Robinson was decided, the appellant is not entitled to relief.   For  as  we
also stated in Robinson:


      Sentencing judgments that  report  only  days  spent  in  pre-sentence
      confinement and fail to expressly designate credit time  earned  shall
      be  understood  by  courts  and  by  the  Department   of   Correction
      automatically to award the number of credit time  days  equal  to  the
      number of pre-sentence confinement days. . .  Because the omission  of
      designation of the statutory credit time entitlement is thus corrected
      by this presumption, such omission may not be raised as  an  erroneous
      sentence.

Slip. Op. at 11-12.  Appellant has no basis for filing a motion  to  correct
erroneous sentence under  our  holding  in  Robinson  and  the  trial  court
correctly denied the motion.  We grant transfer of jurisdiction pursuant  to
Ind. Appellant Rule 58(A), vacating the dismissal  order  of  the  Court  of
Appeals, and affirm the judgment of the trial court.

      The Clerk is directed to send a copy of this order to Ali Hakim  a/k/a
Jessie Williams; to all counsel  of  record;  and  to  West  Publishing  for
publication in the bound volumes of this Court’s decisions.

      Done at Indianapolis, Indiana this 19th day of April, 2004.



                             /s/  Randall T. Shepard
                                  Chief Justice of Indiana
All Justices concur.